UNl'l`ED S'l`A'l`l§S DEl-’AR'I`MEN'I` OF EDUCA'I`ION
OFFICE FOR ClVlll RlGI~ITS

'l"Hl.i` /\ S Sl S"I`AN"I` S E(:`RE"l`ARY

 

U.S. Department of Education
Off/'ce for Civil Rights

Notice of Language Assistance

Notice of Language Assistance: |f you have difficulty understanding Eng|ish, you may, free of
charge, request language assistance services for this Department information by calling 1-800-USA-
LEARN

(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.

Aviso a personas con dominio |imitado del idioma ing|és: Si usted tiene alguna dilicu|tad en
entender el idioma inglés, puede, sin costo alguno, so|icitar asistencia linguistica con respecto a
esta informacion llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envie
un mensaie de correo electronico a: Ed.Language.Assistance@ed.gov.

H§EHEPFUAZUNHH]: Dl]§l.i'¥$'§§+&§§. EE§“EFH§ETL§EIZ'§ ’ FBWLXYPZ§l§@T/$?§l§ii'§
§§§l§?i§j]li§?§ ’ §§HFJF§IE§¥§SZEEB’§§HG §§*E§§ETZ?JBFJHEZ§NJEIH§EU§° §D§la'§§'-§YEE§EI§§EJZ§
§HEZ‘ZB'\J§¥M§EH, §’£'51§ 1-800-usA-LEARN (1-800-872-5327) (§§l§k:t§.§ ;
1-800-877-8339),§,!?.§§[§: Ed.Language,Assistance@ed.gov.

Th6ng bao danh cho nhivng ngu’<`yi co kha nang Anh ngiv han ché: Néu quy vi gap kho khan
trong viéc hieu Anh ngCP thi quy vi co the yéu cau cac dich vu ho tro’ ngon ngCP cho cac tin tL'Pc cua
Bo danh cho cong chung. Cac dich vu ho tro’ ngon ngCP nay deu mi§n phi. Néu quy vi muén biét
thém chi tiét ve cac dich vu phien dich hay thong dich, xin vui long goi so 1-800-USA-LEARN (1-800-
872-5327) (TTY: 1-800-877-8339), hoac emai|: Ed.Language,Assistance@ed.gov.

%'Ol Dl=?ll§-c»’~l§l§J-l: §U§O|@H€l§ l 9 §§ Dl_§-':r’-§_‘?’_H|E‘lollc£'.j_l$l'
[Hé§.* O._"Ol X|% A'll:l|i§ B§Bl§ § Ql§l.|f.l. O|E‘l§l @Ol X|._J M|:lli§ -Dr§§ Xl|§§l.|l;l.
§W.O|Ll t’._l§ A'll:lliOll EHSH XlH|§l §_‘§’_Jl *_é'$lol/.;l §-Cr’-, E§lt’._l
872-5327)5£_§§1*§*0H3'§§§lt’._l§l l|]l
Ed.Language.Assistance@ed.gov §§ O._:l §*SM|D| l:ll"§ll,|[:l.

Paunawa sa mga Taong Limitado ang Kaa|aman sa Eng|ish: Kung nahihirapan kayong
makaintindi ng English, maaari kayong humingi ng tulong uko| dito sa inpormasyon ng Kagawaran
mula sa nagbibigay ng serbisyo na pagtu|ong kaugnay ng Wika. Ang serbisyo na pagtu|ong kaugnay
ng Wika ay |ibre. Kung kai|angan ninyo ng dagdag na impormasyon tungkol sa mga serbisyo
kaugnay ng pagpapa|iwanag o pagsasa|in, mangyari |amang tumawag sa 1-800-USA-LEARN (1-
800-872-5327) (TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.

VBe,iJ.oMneHMe p,nn nmi c orpaHquHHblM 3HaHMeM aHrnMv“lci<oro nabn<a: Ecrm abi
mcnbrrbiaae're 'rpy,qi-ioc'rv\ B noHv\Mava aHrnchKoro nsbn<a, abi Mo)i<ere nonpocvrrb, uro€bi Balv\
npe,qocraev\nm nepeeo,ci MchopMaqu\, i<o'ropyio NlMHvlc'repc'rBo OGpasoBava ,cioeo,ciwr ,qo
BceoGLLiero cee,cieHvlFi. 3'r0'r nepeeo,q npe,qoc'raensie'rc;r 6ecnna'rH0. Ecnm abi xo'rvrre nonyqurb
60nee noAp06Hyr0 v\chopMauMio 06 ycnyrax yc'rHoro m nmcheHi-loro nepeBo,ua, aeonre no
TenecboHy 1-800-USA-LEARN (1-800-872-5327) (cny)i<6a pins cna600nbiLuau.i\/1x: 1-800-877-8339),
vlnv\ o'rnpaBbTe cooGu_ieHv\e no a,cipecy: Ed.Language.Assistance@edegov.

400 ?\'lARYl_'.,AND AVE. S.\/\F., \N’ASHIN(§`,T()N, DC 2()2()2-'1 100
w W'W .ed. gov
"l`he Department of Educalion's mission is to promote student achievement and preparation for global c<i)rnpel'iliveness
by foslei'ing, educational excellence and ensuring equal access

UNITED S'l`A'l`ES DEPAR'l`l\/IEN"I` ()F EDUCA'I`ION
OFFIC.F, FOR ClVll., RIGHTS

'l"H E. ./\ SS l S"l`A N`“l` S EC`RE"I`ARY

 

September 22, 2017
Dear Co||eague:

The purpose of this letter is to inform you that the Department of Education is withdrawing the
statements of policy and guidance reflected in the following documents:

0 Dear Colleague Letter on Sexual Vio|ence, issued by the Office for Civil Rights at the U.S.
Department of Education, dated April 4, 2011.

° Questions and Answers on Title |X and Sexual Vio|ence, issued by the Office for Civil Rights at the
U.S. Department of Education, dated April 29, 2014.

These guidance documents interpreted Title lX to impose new mandates related to the procedures by
which educational institutions investigate, adjudicate, and resolve allegations of student-on-student
sexual misconduct. The 2011 Dear Colleague Letter required schools to adopt a minimal standard of
proof_the preponderance-of-the-evidence standard-in administering student discipline, even though
many schools had traditionally employed a higher c|ear-and-convincing-evidence standard. The Letter
insisted that schools with an appeals process allow complainants to appeal not-guilty findings, even
though many schools had previously followed procedures reserving appeal for accused students. The
Letter discouraged cross-examination by the parties, suggesting that to recognize a right to such cross-
examination might violate Title lX. The Letter forbade schools from relying on investigations of criminal
conduct by law-enforcement authorities to resolve Title |X complaints, forcing schools to establish
policing and judicial systems while at the same time directing schools to resolve complaints on an
expedited basis. The Letter provided that any due-process protections afforded to accused students
should not ”unnecessarily delay" resolving the charges against them.

Lega| commentators have criticized the 2011 Letter and the 2014 Questions and Answers for placing
”improper pressure upon universities to adopt procedures that do not afford fundamental fairness."1 As
a result, many schools have established procedures for resolving allegations that ”lack the most basic
elements of fairness and due process, are overwhelmingly stacked against the accused, and are in no

way required by Title |X law or regulation."2

The 2011 and 2014 guidance documents may have been well-intentioned, but those documents have

 

l Open Letter from Members of the Penn Law School Facu|ty, $exua/Assau/t Comp/aints: Protecting Comp/ainants
and the Accused $tudents at Universities, WALL ST. J. ONuNE (Feb. 18, 2015),
http://online.wsi.com/public/resources/documents/2015 0218 upenn.pdf (statement of 16 members ofthe
University of Pennsy|vania Law School faculty).
z Reth/'nk Harvard's $exua/ Harassment Po/icy, BOSTON GLOBE (Oct. 15, 2014) (statement of 28 members of the
Harvard Law School faculty); see also ABA CRiMiNALJusTicE SEcTioN TAsi< FORCE oN CoLLEGE DuE PRocEss RiGHTs AND
Vlchivl PRoTEchoNs, REcoivlileNDATioN$ FOR COLLEGES AND UNivERsiTlEs lN REsoLleG ALLEGATloNs oF CAiviPus SEquL
MlscoNDucT (2017); AMERICAN CoLLEGE or TRlAL LAwYERs, TAsi< FoRCE oN THE REsPoNsE oF UvaERsiTlEs AND COLLEGES To
ALLEGATloNs oF SEquL VioLENCE, WHiTE PAPER oN CAileus SEquL AssAuLT |NvEsTiGATioNs (2017).

400 .\'iARYl..Ai\lD i'\\"E. S.W., \/VASHlNGTOl\i, D(_` 20202~`1 100

w w w .ed. gov
"l`he Department of Etlucation',< mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access

led to the deprivation of rights for many students_both accused students denied fair process and
victims denied an adequate resolution of their complaints The guidance has not succeeded in providing
clarity for educational institutions or in leading institutions to guarantee educational opportunities on
the equal basis that Title |X requires |nstead, schools face a confusing and counterproductive set of
regulatory mandates, and the objective of regulatory compliance has displaced Title |X's goal of
educational equity.

The Department imposed these regulatory burdens without affording notice and the opportunity for
public comment. Under these circumstances, the Department has decided to withdraw the above-
referenced guidance documents in order to develop an approach to student sexual misconduct that
responds to the concerns of stakeholders and that aligns with the purpose of Title |X to achieve fair
access to educational benefits. The Department intends to implement such a policy through a
rulemaking process that responds to public comment. The Department will not rely on the withdrawn
documents in its enforcement of Title lX.

The Department refers you to the Q&A on Campus Sexua/ Misconduct, issued contemporaneously with
this letter, and will continue to rely on its Revised Sexua/ Harassment Guidance, which was informed by
a notice-and-comment process and issued in 2001,3 as well as the reaffirmation of that Guidance in the
Dear Colleague Letter on Sexual Harassment issued January 25, 2006.4 As always, the Department’s
enforcement efforts proceed from Title |X itself5 and its implementing regulations.6

|n the forty-five years since the passage of Title |X, we have seen remarkable progress toward an
educational environment free of sex discrimination. That progress resulted in large part from the
vigorous enforcement of Title |X by the Office for Civil Rights at the Department of Education. The
Department remains committed to enforcing these critical protections and intends to do so consistent
with its mission under Title |X to protect fair and equitable access to education.

The Department has determined that this letter is a significant guidance document under the Final
Bulletin for Agency Good Guidance Practices of the Office of I\/lanagement and Budget, 72 Fed. Reg.
3432 (Jan. 25, 2007). This letter does not add requirements to applicable law.7

Sincerely,

/S/

Candice lackson

Acting Assistant Secretary for Civil Rights
U.S. Department of Education

 

3 The Rev/`sed $exua/ Harassment Guidance is available at https://wwa.ed.gov/about/offices/list/ocr/docs/shguide.html.

4 The 2006 Dear Colleague Letter is available at https://wwa.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.

5 20 u.s.c.§§1681-88.

6 34 C.F.R. § 106.1 et seq.; see also 34 C.F.R. § 668.46(k) (implementing requirements of the Violence Against
Women Act).

7 lf you have questions or are interested in commenting on this letter, please contact the Department of Education
at ocr@_ed.gov or 800-421-3481 (TDD: 800-877-8339).

